DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/01/2021, 01/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities:  “a positive electrode” in line 18, should be “the positive electrode”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the other end" in line 12. There is insufficient antecedent basis for this limitation in the claim.
Since claims 12-20 depend from claim 11 and do not cure the deficiencies of claim 11, they are rejected for the same reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzl et al. (DE102006023563), in view of Xu et al. (CN107130997).
Regarding claim 1, Kinzl discloses an inverter [Fig. 1], comprising:, a busbar unit [C], and an inversion unit [WR] having an input terminal connected to the busbar unit [see Fig. 1], wherein the inversion unit is configured to convert a direct-current (DC) voltage between a positive electrode [ZK+] and a negative electrode [ZK-] of the busbar unit into an alternating current (AC) voltage [par 0017]; a direct-current conversion unit [DCW1-DCW3] comprises a first positive input terminal [node between L1 and solar ST1], a first negative input terminal [node between switch S11 and solar ST1], a second positive input terminal [node between L2 and solar ST2], a second negative input terminal [node between switch S21 and solar ST2], a first DC (direct current)-to-DC module [DCW1], a second DC-to-DC module [DCW2], and a second switch [S12]; the first positive input terminal is connected to a first terminal of the first DC-to-DC module [see Fig. 1], the first negative input terminal is connected to a second terminal of the first DC-to-DC module and the negative electrode [ZK-] of the busbar unit [C] through the first switch [S11], the first negative input terminal is connected to the second positive input terminal through the second switch [S12], and a third terminal of the first DC-to-DC module is connected to another terminal of the positive electrode [ZK+] of the busbar unit [C, see Fig. 1]; the second positive input terminal is connected to a first terminal of the second DC-to-DC module [see Fig. 1, positive terminal of solar ST2 coupled to converter DCW2], the second negative input terminal is connected to a second terminal of the second DC-to-DC module [negative terminal of solar ST2 coupled to input negative terminal of converter DCW2] and the negative electrode [ZK-] of the busbar unit [C], and a third terminal of the second DC-to-DC module is connected to another terminal of the positive electrode [ZK+] of the busbar unit [C].
Kinzl fails to teach a first a first on/off control device coupled between a first terminal of the first DC/DC module and the positive electrode, and a second on/off control device coupled between a first terminal of the second DC/DC module and the positive electrode.
Xu teaches a power conversion device [Fig. 3] including a DC/DC converter [2], a busbar unit [C1, C2]  an inverter [4]1, the DC/DC converter [2] including a step-up switching element [S1], an inductor [L], and a diode [D1], and a bypass diode [D3] that connected from positive terminal [PV+] of PV system [1] and input of the inductor [L] to a positive electrode of the bus bar unit [C1, C2, see Fig. 3].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Xu et al. into the DC/DC conversion system of Kinzl in order to prevent power loss due to the resistance of inductor, switching element and diode when input voltage from the solar source is within a predetermined voltage range.
Regarding claim 2, the combination of Kinzl at al. and Xu et al. wherein the first on/off control device is a first diode [D3, Fig. 3 of Xu], and the second on/off control device is a second diode [D3 of Xu], one side of the first positive input terminal is connected to the first terminal of the first DC-to-DC module and an anode of the first diode, and the third terminal of the first DC-to-DC module is connected to a cathode of the first diode and the positive electrode of the busbar unit; and one side of the second positive input terminal is connected to the first terminal of the second DC-to-DC module and an anode of the second diode, and the third terminal of the second DC-to-DC module is connected to a cathode of the second diode and the positive electrode of the busbar unit [see combination of Fig. 3 of Xu and Fig. 1 of Kinzl].
Claims 3, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kinzl et al. and Xu et al., in view of Okumura et al. (US 2019/0044428).
Regarding claim 3, the combination of Kinzl and Xu discloses all limitations of claim 1 above but does not explicitly disclose further comprising a controller configured to: perform detection on an operating state of the inversion unit, and when the inversion unit is in the operating state, perform detection on output voltage of a first photovoltaic string and output voltage of a second photovoltaic string.
Okumura teaches a power system [Figs. 1, 2] includes an inverter device [1], a first solar array [2] and a second solar array [40] which coupled to an input of the inverter device [1]. The inverter device 1 includes a first boost converter 10 which receives a DC power outputted from the first array 2, a second boost converter 41 which receives a DC power outputted from the second array 40, an inverter circuit 11 which converts powers outputted from both boost converters 10 and 41 to a DC bus 20, to an AC power and outputs the AC power to the commercial power grid 3, and a control unit 12 which controls operations of these circuits 10, 11, and 42. The controller configured to: perform detection on an operating state of the inversion unit, and when the inversion unit is in the operating state, perform detection on output voltage of the first photovoltaic string and output voltage of the second photovoltaic string [par 0053-0073].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Okumura into that of the combination of Kinzl and Xu in order to provide and operate power to output more efficient and reliable.
Regarding claim 5, the combination including Kinzl further discloses wherein the controller is further configured to: when a sum of the output voltage of the first photovoltaic string and the output voltage of the second photovoltaic string is less than a first threshold, control the first switch to be turned off, the second switch to be turned on, the first DC-to-DC module to operate, and the second DC-to-DC module not to operate, wherein the first threshold is greater than or equal to voltage required by the busbar unit when the inversion unit supply is connected to a grid [par 0020-0023].
Regarding claim 9, the combination including Kinzl further discloses wherein the controller is further configured to: when a sum of the output voltage of the first photovoltaic string and the output voltage of the second photovoltaic string is greater than or equal to a second threshold, the output voltage of the first photovoltaic string is less than a third threshold, and the output voltage of the second photovoltaic string is greater than the third threshold, control the first switch to be turned on, the second switch to be turned off, the first DC-to-DC module to operate, and the second DC-to-DC module not to operate [par 0020-0021].
Allowable Subject Matter
Claims 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 depends from claim 4.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-20 depend from claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836